Exhibit 10.7

 

NOMINEE AGREEMENT

 

AGREEMENT made as of the 2nd day of April, 2004, between MACK-CALI REALTY
CORPORATION, a Maryland corporation having its principal place of business at 11
Commerce Drive, Cranford, New Jersey 07016 (referred to herein as “Agent”), and
MACK-CALI REALTY, L.P., a Delaware limited partnership having its principal
place of business at 11 Commerce Drive, Cranford, New Jersey 07016 (referred to
herein as “Principal”).

 

W I T N E S S E T H:

 

WHEREAS, Principal has requested Agent to act as its nominee for the purposes of
entering into and performing the obligations and duties of the assignee under
that certain Master Assignment and Assumption Agreement (the “Assignment
Agreement”) dated April 2, 2004 between AT&T Corp., as assignor, and Agent, as
assignee, for the assignment and assumption of certain leases set forth in the
Assignment Agreement and related obligations.  The Assignment Agreement is
attached hereto as Exhibit A.

 

WHEREAS, Agent has willingly agreed to act as a nominee for Principal with
respect to the obligations and duties of the assignee under the Assignment
Agreement and all documents executed pursuant thereto.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 

1.             Principal hereby appoints Agent to act as Principal’s nominee,
and Agent hereby accepts such appointment and agrees to perform such obligations
and duties for and on behalf of Principal as are set forth in the Assignment
Agreement.

 

2.             Agent acknowledges that Agent will be acting as the leasehold
assignee in connection with the performance of the Principal’s obligations and
duties under the Assignment Agreement, including but not limited to managing,
maintaining and/or leasing the leaseholds described therein (the “Leaseholds”)
solely as nominee for and on behalf of Principal.

 

3.             Principal shall have and shall at all times continue to have all
obligations, liabilities, benefits, rights, privileges and indemnities accruing
under or with respect to the Assignment Agreement, and shall be liable for all
acts of the Agent in connection with the performance of its duties under the
Assignment Agreement as if such actions were undertaken directly by the
Principal.

 

4.             Agent shall have no discretionary authority to act for or on
behalf of Principal other than in its capacity as general partner of Principal. 
Agent shall not do or

 

--------------------------------------------------------------------------------


 

suffer to be done any act or omission with respect to the Assignment Agreement,
but shall perform only such acts as may be specifically requested by Principal
from time to time, including, without limitation, the following:

 

(a)           Upon delivery of written instructions from Principal, Agent shall
immediately cause the Assignment Agreement to be assigned to Principal or to
such other person, persons or entities as Principal may, in Principal’s sole
discretion, designate.

 

(b)           Any and all notices, statements and communications received by
Agent as the assignee with respect to the Leaseholds shall be promptly given to
Principal.

 

(c)           If Agent shall receive any funds advanced pursuant to the
Assignment Agreement and/or any contracts and documents executed in accordance
therewith or herewith, Agent shall disburse such funds in accordance with the
directions of Principal, either directly to Principal or to such persons, firms
and/or entities as Principal may, in Principal’s sole discretion, designate. 
Agent shall account to Principal for all funds so received by Agent on behalf of
Principal in such reasonable manner as Principal may from time to time require.

 

5.             Agent agrees that Agent shall not, without prior written consent
of Principal, disclose the existence of the agency established hereby, or the
fact that Agent is the assignee with respect to the Leaseholds as nominee for
Principal, to any third party, except as required by law or to enforce any
rights hereunder.

 

6.             The authority and duties of Agent hereunder shall not be
delegated or assigned by Agent except at the written direction or with the prior
written consent of Principal.

 

7.             This Agreement may be terminated by Principal or Agent at any
time upon thirty (30) days’ prior written notice to the other party.  Upon
termination, Agent shall execute and deliver to Principal or Principal’s
designee, all of Agent’s rights and interests held by Agent as nominee pursuant
hereto, as may reasonably be requested by Principal and as may be reasonably
necessary to assign the Assignment Agreement to Principal or Principal’s
designees.

 

8.             Principal does hereby agree to well and truly indemnify and save
harmless Agent from all manner of suits, actions, damages, charges, expenses,
including reasonable attorneys’ fees and disbursements, that Agent may sustain
by reason of having entered into this Agreement and/or by reason of Agent acting
as assignee and/or by reason of Agent having delivered and executed this
Agreement.

 

9.             All notices, communications and directions hereunder shall be
delivered personally or sent by certified or registered mail to the parties at
their aforesaid addresses.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

 

PRINCIPAL:

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation

 

 

Its general partner

 

 

 

By:

/s/ Roger W. Thomas

 

 

 

Name:

Roger W. Thomas

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

AGENT:

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By:

/s/ Barry Lefkowitz

 

 

 

Name:

Barry Lefkowitz

 

 

Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

--------------------------------------------------------------------------------